
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.55


AMENDMENT NO. 3 TO MANAGEMENT AGREEMENT

        This Amendment No. 3, dated as of November 19, 2002 (this "Amendment"),
amends the Management Agreement, dated as of May 31, 2000, as amended by
Amendment No. 1 to Management Agreement, dated as of December 22, 2000, and by
Amendment No. 2 to Management Agreement, dated as of August 31, 2001 (as so
amended, the "Existing Agreement"), by and among Mrs. Fields' Original
Cookies, Inc., a Delaware corporation ("Mrs. Fields"), TCBY Holding
Company, Inc., a Delaware corporation ("Holding"), and TCBY Systems, LLC, a
Delaware limited liability company ("Systems" and, together with Holding,
"TCBY"). Capitalized terms used not otherwise defined herein shall have the
respective meanings ascribed thereto in the Existing Agreement.

RECITALS

        WHEREAS, the Parties desire to amend certain terms of the Existing
Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.Amendments.

1.1Section 1.28 of the Existing Agreement is amended by deleting it in its
entirety.

1.2Section 1.29 of the Existing Agreement is amended by renumbering such section
as "1.28."

1.3Section 2.5.2 of the Existing Agreement is amended by deleting it in its
entirety.

1.4Section 4 of the Existing Agreement is amended by adding the following at the
end thereof:

4.7Annual Plan Hiatus. Notwithstanding anything to the contrary in this
Agreement, for the period from October 2002 through and including December 2004,
there shall be no Annual Plan and the provisions concerning submission and
approval of the Annual Plan will not be operative. Instead, TCBY shall be
obligated to pay the Management Fee as set forth in Section 5.3 for such
periods.



1.5Section 5.3 of the Existing Agreement is amended by deleting Section 5.3 in
its entirety and replacing it with the following:

5.3Management Fee and Reimbursements for Subsequent Periods. For the period from
October 2002 through and including September 2003, Mrs. Fields, as compensation
for Services rendered during such period, shall receive a Management Fee from
TCBY equal to $866,667 per month. For the period from October 2003 through and
including December 2004, Mrs. Fields, as compensation for Services rendered
during such period, shall receive a Management Fee from TCBY equal to $783,333
per month. There shall be no adjustment of the Management Fee for the period
from October 2002 through and including December 2004. Except as set forth in
Section 5.2, for all periods prior to October 2002 or following December 2004,
Mrs. Fields, as compensation for Services rendered during such periods, shall
receive a Management Fee from TCBY in the amounts set forth in the Annual Plan
applicable to each such respective period, subject to adjustment in accordance
with this Agreement. In addition to such Management Fee, TCBY shall pay directly
or promptly reimburse Mrs. Fields for capital and other expenditures for which
reimbursement or payment (as the case may be) is required by this Agreement,
including, without limitation, all items that are excluded from SGA Expenses in
the definitions hereof.



1.6The amendment of Section 5.3 of the Existing Agreement as set forth in
Section 1.5 of this Amendment shall be applicable retroactively to October 1,
2002. Accordingly, any amounts actually paid to Mrs. Fields in excess of the
Management Fee (after giving effect to

--------------------------------------------------------------------------------

Section 1.5 of this Amendment) for the period from October 1, 2002 through the
date of this Amendment shall be first offset against any payment due to
Mrs. Fields under Section 2.2 of this Amendment and, if any amounts remains, be
offset against the next Management Fee due.

1.7Section 5.5 of the Existing Agreement is amended by adding the following
sentence at the end of such section:

"The parties acknowledge that the Americana Sale Advisory Fee is being paid in
full on November 19, 2002."

2.Transfer of Retained Fees.

2.1In connection with the amendments to the Existing Agreement provided in
Section 1, the parties hereto acknowledge that, as of September 28, 2002,
Systems had retained an aggregate of $1,500,000 of Management Fees pursuant to
Section 5.3 of the Existing Agreement (the "Retained Amount") and, therefore,
has a current obligation to repay the Retained Amount to Mrs. Fields. The
parties hereby agree that Systems' obligation to repay the Retained Amount,
together with any accrued interest (as provided below), shall be deferred until
the first date as of which all obligations under the Senior Debt have been
repaid and the revolving commitment thereunder terminated (the "Payment Date");
provided, however, that in no event shall any other amounts payable under the
Existing Agreement be deferred by this Amendment. For the period beginning on
the date of this Amendment and ending on the date on which the Retained Amount
actually is paid, the Retained Amount will accrue interest, compounding on the
last day of each Modified Calendar Quarter of TCBY, at the highest non-default
rate from time to time in effect on any borrowings under the Senior Debt.
Notwithstanding the deferral of the Retained Amount, to the extent that any
portion of the Retained Amount, together with any accrued interest, is paid at
any time prior to the Payment Date, then such portion shall be applied first to
all accrued interest and then to the then-remaining balance of the Retained
Amount.

2.2Section 2.1 relates to the Retained Amount as of September 28, 2002.
Accordingly, all Management Fees retained by TCBY pursuant to Section 5.3 of the
Existing Agreement for the period from September 29, 2002 through and including
the date of this Amendment (i.e., all Management Fees retained in excess of
$1,500,000) shall be remitted to Mrs. Fields on the date of this Amendment after
giving effect to the offset of any amounts owing to TCBY pursuant to Section 1.5
of this Amendment.



3.Miscellaneous.

3.1This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

3.2In case any provision in or obligation hereunder shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

3.3Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

3.4THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

2

--------------------------------------------------------------------------------

3.5This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

        [The remainder of this page is intentionally left blank.]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.


 
 
MRS. FIELDS' ORIGINAL COOKIES, INC.
 
 
By:
/s/ LARRY A. HODGES

--------------------------------------------------------------------------------

Name: Larry A. Hodges
Title: President and Chief Executive Officer
 
 
TCBY HOLDING COMPANY, INC.
 
 
By:
/s/ MICHAEL R. WARD

--------------------------------------------------------------------------------

Name: Michael R. Ward
Title: Senior Vice President
 
 
TCBY SYSTEMS, LLC
 
 
By:
/s/ MICHAEL R. WARD

--------------------------------------------------------------------------------

Name: Michael R. Ward
Title: Senior Vice President


4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.55

